
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


NAMED EXECUTIVE OFFICER COMPENSATION


            The following are adjustments to base salary, cash bonus payments
for 2008 work, and grants of incentive stock were approved for the Company's CEO
and the persons expected to be named executive officers in its proxy statement
for the 2009 Annual Meeting of Shareholders.

            The persons expected to be named executive officers in the proxy
statement are (i) Chairman of the Board, President and Chief Executive Dominic
Ng, (ii) Executive Vice President and Chief Financial Officer Thomas J. Tolda,
(iii) Vice-Chairman and Director Julia Gouw, (iv) Executive Vice President and
Director of Corporate Banking Wellington Chen, and (v) Executive Vice President,
Credit Administration, Donald Chow. None received an adjustment to salary, a
cash bonus or a grant of incentive stock, except that (i) Vice-Chairman Julia
Gouw retired from management at the end of 2008 and so no longer receives a
salary; she will be an outside director in 2009 and will receive director fees
at the same rate as other outside directors) and (ii) Thomas J. Tolda received a
bonus of $210,000 which was contractually agreed as a minimum first year bonus
at the time he joined the company as CFO in April of 2008.

            The Company will provide additional information regarding the
compensation paid to the named executive officers for the 2008 fiscal year in
its Proxy Statement for the 2009 Annual Meeting of Shareholders.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13



NAMED EXECUTIVE OFFICER COMPENSATION
